 
AGENCY AGREEMENT
 
November 12, 2010
 
Midway Gold Corp.
Point at Inverness, Suite 280
8310 South Valley Highway
Englewood, Colorado 80112
 
Attention:  Kenneth Brunk, President and Chief Operating Officer
 
Dear Sir:
 
Haywood Securities Inc. (the “Agent”) understands that Midway Gold Corp., a
corporation organized and existing under the laws of British Columbia (the
“Company”), intends to issue and sell an aggregate of 6,660,000 units (the
“Units”) at a price (the “Offer Price”) of US$0.60 per Unit, each unit being
comprised of one common share of the Company (an “Offered Share”) and one half
of one common share purchase warrant.  Each whole common share purchase warrant
(a “Warrant”) will entitle the holder to acquire one common share a (“Warrant
Share”) at a price of US$0.90 per Warrant Share at any time prior to 5:00 p.m.
(Vancouver time) on or before the date that is 24 months from the Closing Date
(as defined below); provided that, if at any time during the 24 months after the
Closing Date the common shares trade at a volume weighted average trading price
greater than $1.15 on the NYSE Amex Equities Exchange ("Amex"), or such other
stock exchange where the majority of the trading volume of the common shares
occurs, for a period of 20 consecutive trading days, the Company may, by giving
notice to the holders of Warrants to such effect, accelerate the expiry time of
the Warrants to 5:00 p.m. (Vancouver Time) on that date which is 30 days after
the date on which such notice is given.  The Warrants will be issued pursuant to
a Warrant Indenture (as defined below) that provides for, inter alia, the
appropriate adjustment in the class, number and price of the Warrant Shares to
be issued upon exercise of the Warrants upon the occurrence of certain events,
including any subdivision, consolidation or reclassification of the common
shares of the Company, and the amalgamation of the Company, and other terms and
conditions customary for agreements of that nature.
 
In connection with the Offering, we understand that the Company wishes to
appoint the Agent as exclusive agent of the Company for the purpose of offering
for sale, on a best efforts basis, the Units (the “Offering”).
 
As used herein, “Base Prospectuses” shall mean, collectively, the Canadian Base
Prospectus and the U.S. Base Prospectus (each as defined below); “Pricing
Prospectuses” shall mean, collectively, the Canadian Pricing Prospectus and the
U.S. Pricing Prospectus (each as defined below); and “Prospectuses” shall mean,
collectively, the Canadian Prospectus and the U.S. Prospectus (each as defined
below).
 
1.
Representations and Warranties of the Company.

 
The Company represents and warrants to, and agrees with, the Agent that:
 
(a)
The Company is qualified to file a short form prospectus pursuant to the Shelf
Procedures (as defined below) and has prepared and filed a preliminary short
form base shelf prospectus dated April 15, 2010 (the “Canadian Preliminary Base
Shelf Prospectus”) and a final short form base shelf prospectus dated May 4,
2010 (the “Canadian Final Base Shelf Prospectus”) providing for the offer and
sale, from time to time, of up to US$25,000,000 of the Company’s common shares,
warrants to purchase common shares, or any combination of common shares or
warrants, with the British Columbia Securities Commission, as principal
regulator pursuant to Multilateral Instrument 11-101 – Principal Regulator
System (the “Reviewing Authority”) and the Canadian securities regulatory
authorities in each of the Canadian Jurisdictions (as defined below),
(collectively, the “Canadian Qualifying Authorities”); and the Reviewing
Authority has issued a prospectus receipt under National Policy 11-202 - Process
for Prospectus Reviews in Multiple Jurisdictions (a “Decision Document”) on
behalf of the Canadian Qualifying Authorities for each of the Canadian
Preliminary Base Shelf Prospectus and the Canadian Final Base Shelf
Prospectus.  The term “Canadian Jurisdictions” means each of the provinces of
British Columbia, Alberta and Ontario.  The term “Canadian Base Prospectus”
means the Canadian Final Base Shelf Prospectus, including documents incorporated
therein by reference, at the time the Reviewing Authority issued a Decision
Document with respect thereto in accordance with the rules and procedures
established under all applicable securities laws in each of the Canadian
Jurisdictions and the respective regulations and rules under such laws together
with applicable published policy statements and instruments of the securities
regulatory authorities in the Canadian Jurisdictions (“Canadian Securities
Laws”), including National Instrument 44-101 - Short Form Prospectus
Distributions and National Instrument 44-102 - Shelf Distributions (together,
the “Shelf Procedures”).  The term “Canadian Pricing Prospectus” means the
preliminary prospectus supplement (the “Canadian Preliminary Prospectus
Supplement”) relating to the Offering filed with the Canadian Qualifying
Authorities in accordance with the Shelf Procedures on November 2, 2010,
together with the Canadian Base Prospectus, including all documents incorporated
therein by reference.  The term “Canadian Prospectus” means the prospectus
supplement (the “Canadian Prospectus Supplement”) relating to the Offering to be
dated the date hereof and filed with the Canadian Qualifying Authorities in
accordance with the Shelf Procedures, together with the Canadian Base
Prospectus, including all documents incorporated therein by reference.  No order
suspending the distribution of the Units or any other securities of the Company
has been issued by any of the Canadian Qualifying Authorities and no proceedings
for that purpose have been instituted or are pending or, to the knowledge of the
Company, are contemplated by the Canadian Qualifying Authorities, and any
request on the part of the Canadian Qualifying Authorities for additional
information has been complied with.

 

--------------------------------------------------------------------------------


 
All references in this Agreement to the Canadian Preliminary Base Shelf
Prospectus, the Canadian Final Base Shelf Prospectus, the Canadian Preliminary
Prospectus Supplement and the Canadian Prospectus Supplement, or any amendments
or supplements to any of the foregoing, shall be deemed to include any copy
thereof filed with the Canadian Qualifying Authorities pursuant to the System
for Electronic Document Analysis and Retrieval (SEDAR).
 
(b)
The Company meets the general eligibility requirements to file a registration
statement on Form S-3 under the United States Securities Act of 1933, as amended
(the “Securities Act”) and has prepared and filed with the United States
Securities and Exchange Commission (the “Commission”) a registration statement
under the Securities Act and the rules and regulations of the Commission (the
“Rules and Regulations”) on Form S-3 (No. 333-165842), on April 1, 2010,
providing for the registration of up to US$25,000,000 of the Company’s common
shares, warrants to purchase common shares, or any combination of common shares
and warrants.  Such registration statement, including the exhibits to such
registration statement and all documents incorporated by reference in the
prospectus contained therein, became effective pursuant to Rule 461 under the
Securities Act on May 6, 2010.  Such registration statement at any given time,
as amended to such time, including any exhibits and all documents incorporated
therein by reference, and the documents otherwise deemed to be a part thereof or
included therein by the Securities Act and the Rules and Regulations, is
referred to herein as the “Registration Statement”.  The base prospectus
contained in the Registration Statement at the time it became effective, with
such additions thereto and deletions therefrom as permitted by Rule 424(b) of
the Securities Act, filed by the Company with the Commission pursuant to Rule
424(b)(3) of the Securities Act on May 7, 2010, is referred to herein as the
“U.S. Base Prospectus”.  The term “U.S. Pricing Prospectus” means the
preliminary prospectus supplement (the “U.S. Preliminary Prospectus Supplement”)
relating to the Offering filed with the Commission pursuant to Rule 424(b)(2) on
November  2, 2010, together with the U.S. Base Prospectus, including all
documents incorporated therein by reference.  The term “U.S. Prospectus” means
the prospectus supplement (the “U.S. Prospectus Supplement”) relating to the
Offering to be dated the date hereof and filed with the Commission pursuant to
Rule 424(b)(2), together with the U.S. Base Prospectus, including all documents
incorporated therein by reference.  No stop order suspending the effectiveness
of the Registration Statement has been issued under the Securities Act and no
proceedings for that purpose have been instituted or are pending or, to the
knowledge of the Company, are contemplated by the Commission and any request on
the part of the Commission for additional information has been complied with.

 
2

--------------------------------------------------------------------------------


 
Any “issuer free writing prospectus” (as defined in Rule 433 under the
Securities Act) relating to the Units is hereafter referred to as an “Issuer
Free Writing Prospectus”; and the U.S. Pricing Prospectus, as supplemented by
any Issuer Free Writing Prospectuses issued at or prior to the Applicable Time,
and the information listed in Schedule “C” hereto, taken together, are hereafter
referred to collectively as the “Pricing Disclosure Package”.  Any reference
herein to the U.S. Base Prospectus, the U.S. Pricing Prospectus and the U.S.
Prospectus shall be deemed to refer to and include the documents incorporated by
reference therein as of the date of filing thereof; and any reference herein to
any “amendment” or “supplement” with respect to any of the U.S. Base Prospectus,
the U.S. Pricing Prospectus and the U.S. Prospectus shall be deemed to refer to
and include (i) the filing of any document with the Commission incorporated or
deemed to be incorporated therein by reference after the date of filing of such
U.S. Base Prospectus, U.S. Pricing Prospectus or U.S. Prospectus and (ii) any
such document so filed.
 
The Company was not an “ineligible issuer” (as defined in Rule 405 under the
Securities Act) as of the eligibility determination date for purposes of Rules
164 and 433 under the Securities Act with respect to the Offering contemplated
hereby.
 
All references in this Agreement to the Registration Statement, the U.S. Base
Prospectus, the U.S. Pricing Prospectus or the U.S. Prospectus, or any Issuer
Free Writing Prospectus, or any amendments or supplements to any of the
foregoing, shall be deemed to include any copy thereof filed with the Commission
pursuant to its Electronic Data Gathering, Analysis and Retrieval System
(EDGAR).
 
(c)
The Canadian Base Prospectus and the Canadian Pricing Prospectus did, and the
Canadian Prospectus (and any further amendments or supplements thereto) will,
comply in all material respects with the applicable requirements of Canadian
Securities Laws; the Canadian Pricing Prospectus, as of the time of filing
thereof, did not, and the Canadian Prospectus (and any further amendments or
supplements thereto) will not, as of the time of filing thereof and through the
Closing Date, include any untrue statement of a material fact or omit to state a
material fact that is required to be stated or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not false or misleading, and the Canadian Pricing Prospectus, as of the time of
filing thereof, constituted, and the Canadian Prospectus (and any further
amendments or supplements thereto) will, as of the time of filing thereof and
through the Closing Date, constitute, full, true and plain disclosure of all
material facts relating to the Units and to the Company; provided, however, that
this representation and warranty shall not apply to any information contained in
or omitted from the Canadian Pricing Prospectus or the Canadian Prospectus or
any amendment thereof or supplement thereto in reliance upon and in conformity
with information furnished in writing to the Company by or on behalf of the
Agent specifically for use therein.  The parties hereto agree that such
information provided by or on behalf of the Agent consists solely of the
material referred to in Section 16 hereof.

 
3

--------------------------------------------------------------------------------


 
(d)
The Registration Statement complies, and the U.S. Prospectus and any further
amendments or supplements to the Registration Statement or the U.S. Prospectus
will comply, in all material respects with the applicable provisions of the
Securities Act and the Rules and Regulations, and do not and will not, as of the
applicable effective date as to each part of the Registration Statement and as
of the applicable filing date as to the U.S. Prospectus and any amendment
thereof or supplement thereto, contain an untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary in
order to make the statements therein (in light of the circumstances under which
they were made, in the case of the U.S. Prospectus) not misleading; provided,
however, that this representation and warranty shall not apply to any
information contained in or omitted from the Registration Statement or the U.S.
Prospectus or any amendment thereof or supplement thereto in reliance upon and
in conformity with information furnished in writing to the Company by or on
behalf of the Agent specifically for use therein.  The parties hereto agree that
such information provided by or on behalf of the Agent consists solely of the
material referred to in Section 16 hereof.

 
(e)
No order preventing or suspending the use of the U.S. Base Prospectus, the U.S.
Pricing Prospectus or any Issuer Free Writing Prospectus has been issued by the
Commission, and the U.S. Pricing Prospectus, at the time of filing thereof,
complied in all material respects with the applicable provisions of the
Securities Act and the Rules and Regulations, and did not contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading; provided, however,
that this representation and warranty shall not apply to any information
contained in or omitted from the U.S. Pricing Prospectus in reliance upon and in
conformity with information furnished in writing to the Company by or on behalf
of the Agent specifically for use therein.  The parties hereto agree that such
information provided by or on behalf of the Agent consists solely of the
material referred to in Section 16 hereof.

 
(f)
For purposes of this Agreement, the “Applicable Time” is 9:00 a.m. (Vancouver
time) on the date of this Agreement.  The Pricing Disclosure Package, as of the
Applicable Time, did not, and from the Applicable Time through the Closing Date,
will not, contain an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading.  Each Issuer Free Writing Prospectus complies in all material
respects with the applicable provisions of the Securities Act and the Rules and
Regulations, and does not include information that conflicts with the
information contained in the Registration Statement, the Pricing Prospectuses or
the Prospectuses, and any Issuer Free Writing Prospectus, as supplemented by and
taken together with the Pricing Disclosure Package as of the Applicable Time,
did not contain an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading.  No representation and warranty is made in this Section 1(f) with
respect to any information contained in or omitted from the Pricing Disclosure
Package or any Issuer Free Writing Prospectus in reliance upon and in conformity
with information furnished in writing to the Company by or on behalf of the
Agent specifically for use therein.  The parties hereto agree that such
information provided by or on behalf of the Agent consists solely of the
material referred to in Section 16 hereof.

 
(g)
Each document filed or to be filed with the Canadian Qualifying Authorities and
incorporated, or deemed to be incorporated, by reference in the Canadian
Prospectus complied, or will comply, when so filed in all material respects with
the requirements of Canadian Securities Laws, and none of such documents
contained, or will contain, at the time of its filing any untrue statement of a
material fact or omitted or will omit at the time of its filing to state a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were or are made, not
false or misleading.

 
4

--------------------------------------------------------------------------------


 
(h)
KPMG LLP, who have audited the consolidated financial statements of the Company
and its subsidiaries that are included or incorporated by reference in the
Registration Statement, the Pricing Prospectuses and the Prospectuses, and whose
reports appear or are incorporated by reference in the Registration Statement,
the Pricing Prospectuses and the Prospectuses are independent with respect to
the Company as required by Canadian Securities Laws and are independent public
accountants as required by the Securities Act, the United States Securities
Exchange Act of 1934, as amended (the “Exchange Act”), the Rules and Regulations
and the rules of the Public Company Accounting Oversight Board.

 
(i)
Subsequent to the respective dates as of which information is given in the
Registration Statement, the Pricing Prospectuses and the Prospectuses, except as
disclosed in the Pricing Prospectuses and the Prospectuses, (i) the Company has
not declared or paid any dividends, or made any other distribution of any kind,
on or in respect of its share capital, (ii) there has not been any material
change in the share capital or long-term or short-term debt of the Company or
any of its subsidiaries (each, a “Subsidiary” and, collectively, the
“Subsidiaries”), (iii) neither the Company nor any Subsidiary has sustained any
material loss or interference with its business or properties from fire,
explosion, flood, hurricane, accident or other calamity, whether or not covered
by insurance, or from any labour dispute or any legal or governmental
proceeding, and (iv) there has not been any material adverse change or any
development involving a prospective material adverse change, whether or not
arising from transactions in the ordinary course of business, in or affecting
the business, general affairs, management, condition (financial or otherwise),
results of operations, shareholders’ equity, properties or prospects of the
Company and the Subsidiaries, taken as a whole (a “Material Adverse
Change”).  Since the date of the latest balance sheet included, or incorporated
by reference, in the Registration Statement, the Pricing Prospectuses and the
Prospectuses, neither the Company nor any Subsidiary has incurred or undertaken
any liabilities or obligations, whether direct or indirect, liquidated or
contingent, matured or unmatured, or entered into any transactions, including
any acquisition or disposition of any business or asset, which are material to
the Company and the Subsidiaries, taken as a whole, except for liabilities,
obligations and transactions which are disclosed in the Pricing Prospectuses and
the Prospectuses.

 
(j)
Except under laws of general application, no Subsidiary listed in Exhibit A
hereto (each, a “Material Subsidiary” and, collectively, the “Material
Subsidiaries”) is currently prohibited, directly or indirectly, from paying any
dividends to the Company, from making any other distribution on such Material
Subsidiary’s capital stock, from repaying to the Company any loans or advances
to such Material Subsidiary from the Company or from transferring any of such
Material Subsidiary’s property or assets to the Company or any other Subsidiary
of the Company.

 
(k)
The Company has an authorized and outstanding capitalization as set forth in the
Pricing Prospectuses and the Prospectuses, and all of the issued and outstanding
share capital of the Company are fully paid and non-assessable and have been
duly and validly authorized and issued, in compliance with all applicable
Canadian, United States and other securities laws and not in violation of or
subject to any pre-emptive or similar right that entitles any person to acquire
from the Company or any Subsidiary any common shares of the Company or other
security of the Company or any security convertible into, or exercisable or
exchangeable for, common shares of the Company or any other such security (any
“Relevant Security”), except for such rights as may have been fully satisfied or
waived prior to the effectiveness of the Registration Statement.  All of the
issued share capital of or other ownership interests in each Material Subsidiary
have been duly and validly authorized and issued and are fully paid and
non-assessable and (except as otherwise set forth in the Pricing Prospectuses
and the Prospectuses) are owned directly or indirectly by the Company free and
clear of any lien, charge, mortgage, pledge, security interest, claim, or other
encumbrance of any kind whatsoever (any “Lien”).

 
5

--------------------------------------------------------------------------------


 
(l)
The Company has full corporate capacity, power and authority to execute this
Agreement, the Warrant Indenture and the certificates representing the Warrants
and to perform its obligations set out herein and therein and this Agreement is
and the Warrant Indenture and the certificates representing the Warrants will
be, on the Closing Date, duly authorized, executed and delivered by the Company,
and this Agreement is and the Warrant Indenture and the certificates
representing the Warrants will be, on the Closing Date, legal, valid and binding
obligations of the Company enforceable against the Company in accordance with
their terms subject to laws relating to creditors’ rights generally and except
as rights to indemnity may be limited by applicable law.

 
(m)
The Offered Shares to be delivered on the Closing Date have been duly and
validly authorized, the Company will reserve or set aside sufficient shares in
its treasury to issue the Warrant Shares and, when issued and delivered in
accordance with this Agreement, the Warrant Indenture and the warrant
certificates, as applicable, will be duly and validly issued, fully paid and
non-assessable, will have been issued in compliance with all applicable
Canadian, United States and other securities laws and will not have been issued
in violation of or subject to any pre-emptive or similar right that entitles any
person to acquire any Relevant Security from the Company.

 
(n)
The Units, Offered Shares and the Warrants conform to the descriptions thereof
contained in the Registration Statement, the Pricing Prospectuses and the
Prospectuses.  Except as disclosed in the Pricing Prospectuses and the
Prospectuses, the Company has no outstanding warrants, options to purchase, or
any pre-emptive rights or other rights to subscribe for or to purchase, or any
contracts or commitments to issue or sell, any Relevant Security.  Except as
disclosed in the Pricing Prospectuses and the Prospectuses, no holder of any
Relevant Security has any rights to require registration or qualification under
the Securities Act or the Canadian Securities Laws of any Relevant Security in
connection with the Offering, and any such rights so disclosed have either been
fully complied with by the Company or effectively waived by the holders thereof.

 
(o)
The Material Subsidiaries are the only Subsidiaries that are “significant
subsidiaries” of the Company (within the meaning of the Securities Act) or are
otherwise material to the Company.  The Company and each Material Subsidiary has
been duly organized and validly exists as a corporation, partnership or limited
liability company in good standing under the laws of its jurisdiction of
organization.  The Company and each Material Subsidiary is duly qualified to do
business and is in good standing as a foreign corporation, partnership or
limited liability company in each jurisdiction in which the character or
location of its properties (owned, leased or licensed) or the nature or conduct
of its business makes such qualification necessary, except for those failures to
be so qualified or in good standing which (individually and in the aggregate)
could not reasonably be expected to have a material adverse effect on (i) the
business, general affairs, management, condition (financial or otherwise),
results of operations, shareholders’ equity, properties or prospects of the
Company and the Subsidiaries, taken as a whole; or (ii) the ability of the
Company to consummate the Offering or any other transaction contemplated by this
Agreement, the Pricing Prospectuses or the Prospectuses (a “Material Adverse
Effect”).

 
(p)
The Company and each Material Subsidiary has all requisite power and authority,
and all necessary material consents, approvals, authorizations, orders,
registrations, qualifications, licenses, filings and permits of, with and from
all judicial, regulatory and other legal or governmental agencies and bodies and
all third parties, Canadian, U.S. or foreign (collectively, the “Consents”), to
own, lease and operate its properties and conduct its business as it is now
being conducted, in each case as disclosed in the Registration Statement, the
Pricing Prospectuses and the Prospectuses, and each such Consent is valid and in
full force and effect, except in each case as could not reasonably be expected
to have a Material Adverse Effect.  Neither the Company nor any Material
Subsidiary has received notice of any investigation or proceedings which, if
decided adversely to the Company or any such Material Subsidiary, could
reasonably be expected to result in, the revocation of, or imposition of a
materially burdensome restriction on, any such Consent.

 
6

--------------------------------------------------------------------------------


 
(q)
There are no reports or information that in accordance with the requirements of
the Canadian Securities Laws must be made publicly available in connection with
the Offering that have not been made publicly available as required; there are
no documents required to be filed as of the date hereof with the Canadian
Qualifying Authorities or with any other Canadian securities regulatory
authority in connection with the Offering that have not been filed as required;
the Company has not filed any confidential material change reports or similar
confidential report with any securities regulatory authority that is still
maintained on a confidential basis.

 
(r)
The completion of the Offering, the compliance by the Company with this
Agreement and the consummation of the transactions herein contemplated do not
and will not (i) conflict with or result in a breach or violation of any of the
terms and provisions of, or constitute a default (or an event which with notice
or lapse of time, or both, would constitute a default) under, or result in the
creation or imposition of any Lien upon any property or assets of the Company or
any Material Subsidiary pursuant to, any indenture, mortgage, deed of trust,
loan agreement or other agreement, instrument, franchise, license or permit to
which the Company or any Material Subsidiary is a party or by which the Company
or any Material Subsidiary or their respective properties, operations or assets
may be bound or (ii) violate or conflict with any provision of the certificate
or articles of incorporation, by-laws, certificate of formation, limited
liability company agreement, partnership agreement or other organizational
documents of the Company or any Material Subsidiary, or (iii) violate or
conflict with any statute, law, rule, regulation, ordinance, directive,
judgment, decree or order of any judicial, regulatory or other legal or
governmental agency or body, Canadian, U.S. or other, except (in the case of
clauses (i) and (iii) above) as could not reasonably be expected to have a
Material Adverse Effect.

 
(s)
No Consent of, with or from any judicial, regulatory or other legal or
governmental agency or body, or any third party, Canadian, U.S. or foreign, is
required for the execution, delivery and performance of this Agreement or
consummation of the transactions contemplated by this Agreement, except the
registration under the Securities Act of the Offered Shares, Warrants and
Warrant Shares, the qualification of the Offered Shares, Warrants and Warrant
Shares for distribution in the Canadian Jurisdictions as contemplated by this
Agreement, necessary approvals of the TSX Venture Exchange Inc. (the “TSX.V”),
Amex and any consents as may be required under state or foreign securities or
blue sky laws in connection with the distribution of the Units, each of which
has been obtained and is in full force and effect (on a conditional basis, in
the case of the Consent of the TSX.V); except for the approval of the Amex,
which will be obtained in accordance with the terms and conditions of this
Agreement.

 
(t)
Except as disclosed in the Registration Statement, the Pricing Prospectuses and
the Prospectuses, there is no judicial, regulatory, arbitral or other legal or
governmental proceeding or other litigation or arbitration, Canadian, United
States or foreign, pending to which the Company or any Subsidiary is a party or
of which any property, operations or assets of the Company or any Subsidiary is
the subject which, individually or in the aggregate, if determined adversely to
the Company or any Subsidiary, could reasonably be expected to have a Material
Adverse Effect; to the Company’s knowledge, no such proceeding, litigation or
arbitration is threatened or contemplated; and the defence of all such
proceedings, litigation and arbitration against or involving the Company or any
Subsidiary could not reasonably be expected to have a Material Adverse Effect.

 
7

--------------------------------------------------------------------------------


 
(u)
The consolidated financial statements, including the notes thereto, included or
incorporated by reference in the Registration Statement, the Pricing
Prospectuses and the Prospectuses present fairly, in all material respects, the
financial position as of the dates indicated and the cash flows and results of
operations for the periods specified of the Company and its consolidated
Subsidiaries; except as otherwise stated in the Registration Statement, the
Pricing Prospectuses and the Prospectuses, said consolidated financial
statements have been prepared in conformity with generally accepted accounting
principles in the United States applied on a consistent basis throughout the
periods involved.  No other financial statements or supporting schedules are
required to be included in the Registration Statement, the Pricing Prospectuses
and the Prospectuses by Canadian Securities Laws, the Securities Act, the
Exchange Act or the Rules and Regulations.  The other financial and statistical
information included or incorporated by reference in the Registration Statement,
the Pricing Prospectuses and the Prospectuses present fairly the information
included therein and have been prepared on a basis consistent with that of the
financial statements that are included or incorporated by reference in the
Registration Statement, the Pricing Prospectuses and the Prospectuses and the
books and records of the Company.

 
(v)
There has not been any reportable event (within the meaning of National
Instrument 51-102 – Continuous Disclosure Obligations) between the Company and
its auditors.

 
(w)
The common shares of the Company have been registered pursuant to Section 12(b)
of the Exchange Act.  The common shares of the Company are listed on the TSX.V
and on Amex, and the Company has taken no action designed to, or likely to have
the effect of, terminating the registration of the common shares of the Company
under the Exchange Act or de-listing the common shares of the Company from the
TSX.V or Amex, nor has the Company received any notification that the
Commission, the Canadian Qualifying Authorities, the TSX.V or Amex is
contemplating terminating such registration or listing.

 
(x)
Except as disclosed in the Pricing Prospectus and the Prospectuses, the Company
and its Material Subsidiaries maintain a system of internal accounting and other
controls sufficient to provide reasonable assurances that (i) transactions are
executed in accordance with management’s general or specific authorizations,
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with generally accepted accounting principles and to
maintain accountability for assets, (iii) access to assets is permitted only in
accordance with management’s general or specific authorization, and (iv) the
recorded accounting for assets is compared with existing assets at reasonable
intervals and appropriate action is taken with respect to any
differences.  Except as disclosed in the Pricing Prospectus and the
Prospectuses, the Company maintains a system of internal control over financial
reporting (as such term is defined in Rule 13a-15(f) under the Exchange Act)
that complies with the requirements of the Exchange Act and has been designed by
the Company’s principal executive officer and principal financial officer, or
under their supervision, to provide reasonable assurance regarding the
reliability of financial reporting and the preparation of financial statements
for external purposes in accordance with United States generally accepted
accounting principles.  Except as disclosed in the Pricing Prospectus and the
Prospectuses, the Company believes that the Company’s and its Material
Subsidiaries’ internal control over financial reporting is effective and the
Company and its Material Subsidiaries are not aware of any material weakness in
their internal control over financial reporting.

 
8

--------------------------------------------------------------------------------


 
(y)
Since the date of the latest audited consolidated financial statements included
or incorporated by reference in the Pricing Prospectuses and the Prospectuses
there has been no change in the Company’s internal control over financial
reporting that has materially affected, or is reasonably likely to materially
affect, the Company’s internal control over financial reporting.

 
(z)
The Company and its Subsidiaries maintain disclosure controls and procedures (as
such term is defined in the Exchange Act and Canadian Securities Laws) that
comply with the requirements of the Exchange Act and Canadian Securities Laws;
such disclosure controls and procedures have been designed to ensure that
material information relating to the Company and its Subsidiaries is made known
to the Company’s principal executive officer and principal financial officer by
others within those entities.  Such disclosure controls and procedures are
effective.

 
(aa)
There is and has been no failure on the part of the Company or any of its
directors or officers, in their capacities as such, to comply with any provision
of the Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated in
connection therewith, including, without limitation, Section 402 related to
loans and Sections 302 and 906 related to certifications.

 
(bb)
Neither the Company nor, to the Company’s knowledge, any of its affiliates
(within the meaning of Rule 144 under the Securities Act) has taken, directly or
indirectly, any action which constitutes or is designed to cause or result in,
or which could reasonably be expected to constitute, cause or result in, the
stabilization or manipulation of the price of any security to facilitate the
sale or resale of the Units.

 
(cc)
Neither the Company nor, to the Company’s knowledge, any of its affiliates
(within the meaning of Rule 144 under the Securities Act) has, prior to the date
hereof, made any offer or sale of any securities which could be “integrated”
(within the meaning of the Securities Act and the Rules and Regulations) with
the offer and sale of the Units.

 
(dd)
The statements set forth (i) in the Base Prospectuses under the captions
“Description of Share Capital” and “Risk Factors – Risks Related to Midway’s
Securities  – We are a foreign corporation and have officers and directors
resident outside the United States….”; (ii) in the Canadian Prospectus
Supplement and the U.S. Prospectus Supplement under the captions “Canadian
Federal Income Tax Considerations” and “Eligibility for Investment”; and (iv) in
the Registration Statement under “Part II – Indemnification of Directors and
Officers”, insofar as such statements summarize legal matters, agreements,
documents or proceedings discussed therein, are, in all material respects,
accurate, complete and fair summaries of such legal matters, agreements,
documents or proceedings.

 
(ee)
There is no franchise, contract or other document of a character required to be
described in the Registration Statement, the Pricing Prospectuses or the
Prospectuses, or to be filed as an exhibit thereto, which is not described or
filed as required; insofar as such descriptions summarize legal matters,
agreements, documents or proceedings discussed therein, such descriptions are
accurate and fair summaries of such legal matters, agreements, documents or
proceedings.

 
(ff)
The Company is subject to the reporting requirements of Section 13 of the
Exchange Act and files periodic reports with the Commission.  All conditions for
use of Form S-3 to register the Units under the Securities Act have been
satisfied.  The documents incorporated or deemed to be incorporated by reference
in the Pricing Prospectuses and the Prospectuses, at the time they were or
hereafter are filed with the Commission or the Canadian Qualifying Authorities,
complied and will comply in all material respects with the requirements of the
Securities Act, the Exchange Act, the Rules and Regulations and Canadian
Securities Laws and, when read together with the other information in the
Pricing Prospectuses and the Prospectuses, as applicable, do not contain an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein, in the light of
the circumstances under which they were made, not misleading.

 
9

--------------------------------------------------------------------------------


 
(gg)
Except as disclosed in the Pricing Prospectuses and the Prospectuses, the
Company is not and, at all times up to and including consummation of the
transactions contemplated by this Agreement, and after giving effect to
application of the net proceeds of the Offering as described in the Pricing
Prospectuses and the Prospectuses, will not be, required to register as an
“investment company” under the Investment Company Act of 1940, as amended, and
is not and will not be an entity “controlled” by an “investment company” within
the meaning of such act.

 
(hh)
Except as disclosed in the Pricing Prospectuses and the Prospectuses, there are
no contracts, agreements or understandings between the Company and any person
that would give rise to a valid claim against the Company or the Agent for a
brokerage commission, finder’s fee or other like payment in connection with the
transactions contemplated by this Agreement or, to the Company’s knowledge, any
arrangements, agreements, understandings, payments or issuance with respect to
the Company or any of its officers, directors, shareholders, partners,
employees, Subsidiaries or affiliates that may affect the Agent’s compensation.

 
(ii)
Neither the Company nor any of its Subsidiaries (i) has any material lending or
other relationship with any bank or lending affiliate of the Agent and (ii)
intends to use any of the proceeds from the Offering hereunder to repay any
outstanding debt owed to any affiliate of the Agent.

 
(jj)
Except as disclosed in the Pricing Prospectuses and the Prospectuses, (i) the
Company and each Material Subsidiary owns or leases all such properties as are
necessary to the conduct of its business as presently operated and as proposed
to be operated as described in the Pricing Prospectuses and the Prospectuses;
(ii) to the knowledge of the Company, it and the Material Subsidiaries have good
and marketable title to all real property and good and marketable title to all
personal property owned by them, in each case free and clear of any and all
Liens except such as are described in the Pricing Prospectuses and the
Prospectuses or such as do not (individually or in the aggregate) materially
affect the value of such property or materially interfere with the use made or
proposed to be made of such property by the Company and the Material
Subsidiaries; and any real property and buildings held under lease or sublease
by the Company and the Material Subsidiaries are held by them under valid,
subsisting and enforceable leases with such exceptions as are not material to,
and do not materially interfere with, the use made and proposed to be made of
such property and buildings by the Company and the Material Subsidiaries; and
(iii) neither the Company nor any Material Subsidiary has received any notice of
any claim adverse to its ownership of any real or personal property or of any
claim against the continued possession of any real property, whether owned or
held under lease or sublease by the Company or any Material Subsidiary, except
as could not reasonably be expected to have a Material Adverse Effect.

 
(kk)
All interests in material mining claims, concessions, exploitation or extraction
rights or similar rights (“Mining Claims”) that are held by the Company or any
of its Material Subsidiaries are in good standing, are valid and enforceable,
are free and clear of any material liens or charges, and no material royalty is
payable in respect of any of them, except as disclosed in the Pricing
Prospectuses and the Prospectuses.  Except as disclosed in the Pricing
Prospectuses and the Prospectuses, no other material property rights are
necessary for the conduct of the Company’s business as described therein, and
there are no material restrictions on the ability of the Company and its
Material Subsidiaries to use, transfer or otherwise exploit any such property
rights except as required by applicable law.  Except as disclosed in the Pricing
Prospectuses and the Prospectuses, the Mining Claims held by the Company or its
Material Subsidiaries cover the properties required by the Company for the
purposes described therein.

 
10

--------------------------------------------------------------------------------


 
(ll)
Except as disclosed in the Pricing Prospectuses and the Prospectuses, and except
for estimates of mineralized material prepared in accordance with Guide 7 of the
Commission and contained in the Company’s filings with the Commission, the
information relating to estimates by the Company of the proven and probable
reserves and the measured, indicated and inferred resources associated with its
mineral property projects contained in the Pricing Prospectuses and the
Prospectuses has been prepared in all material respects in accordance with
National Instrument 43-101- Standards of Disclosure for Mineral Projects.  The
Company believes that all of the assumptions underlying such reserve and
resource estimates are reasonable and appropriate.

 
(mm)
The Company and the Material Subsidiaries maintain insurance in such amounts and
covering such risks as the Company reasonably considers adequate for the conduct
of its business and the value of its properties and as is customary for
companies engaged in similar businesses in similar industries, all of which
insurance is in full force and effect, except where the failure to maintain such
insurance could not reasonably be expected to have a Material Adverse
Effect.  There are no material claims by the Company or any Material Subsidiary
under any such policy or instrument as to which any insurance company is denying
liability or defending under a reservation of rights clause.  The Company
reasonably believes that it will be able to renew its existing insurance as and
when such coverage expires or will be able to obtain replacement insurance
adequate for the conduct of the business and the value of its properties at a
cost that would not have a Material Adverse Effect.

 
(nn)
The Company and each Subsidiary has accurately prepared and timely filed all
U.S., Canadian and foreign tax returns that are required to be filed by it, or
have requested extensions for the filing thereof, and has paid or made provision
for the payment of all taxes, assessments, governmental or other similar
charges, including without limitation, all sales and use taxes and all taxes
which the Company or any Subsidiary is obligated to withhold from amounts owing
to employees, creditors and third parties, with respect to the periods covered
by such tax returns (whether or not such amounts are shown as due on any tax
return), except in any such case as could not reasonably be expected to have a
Material Adverse Effect.  No deficiency assessment with respect to a proposed
adjustment of the Company’s or any Subsidiary’s Canadian federal and provincial,
U.S. federal and state, local or foreign taxes is pending or, to the best of the
Company’s knowledge, threatened.  The accruals and reserves on the books and
records of the Company and the Subsidiaries in respect of tax liabilities for
any taxable period not finally determined are adequate to meet any assessments
and related liabilities for any such period and, since the date of the most
recent audited consolidated financial statements, the Company and the
Subsidiaries have not incurred any liability for taxes other than in the
ordinary course of its business. There is no tax lien, whether imposed by any
U.S., Canadian or other taxing authority, outstanding against the assets,
properties or business of the Company or any Subsidiary.

 
(oo)
There are no transfer taxes or other similar fees or charges under Canadian or
U.S. federal law or the laws of any state, province or any political subdivision
thereof, required to be paid in connection with the execution and delivery of
this Agreement or the issuance by the Company or sale by the Company of the
Units.

 
(pp)
No stamp duty, registration or documentary taxes, duties or similar charges are
payable under the federal laws of Canada or the laws of any province in
connection with the creation, issuance, sale and delivery of the Units or the
authorization, execution, delivery and performance of this Agreement.

 
11

--------------------------------------------------------------------------------


 
(qq)
Except as disclosed in the Pricing Prospectuses and the Prospectuses, no dispute
between the Company and any local, native or indigenous group exists or is
threatened or imminent with respect to any of the Company’s properties or
exploration activities that could reasonably be expected to have a Material
Adverse Effect.

 
(rr)
No labour disturbance by the employees of the Company or any Material Subsidiary
exists or, to the best of the Company’s knowledge, is imminent and the Company
is not aware of any existing or imminent labour disturbances by the employees of
any of its or any Material Subsidiary’s principal suppliers, manufacturers,
customers or contractors, which, in either case (individually or in the
aggregate), could reasonably be expected to have a Material Adverse Effect.

 
(ss)
There has been no storage, generation, transportation, handling, use, treatment,
disposal, discharge, emission, contamination, release or other activity
involving any kind of hazardous, toxic or other wastes, pollutants,
contaminants, petroleum products or other hazardous or toxic substances,
chemicals or materials (“Hazardous Substances”) by, due to, on behalf of, or
caused by the Company or any Subsidiary (or, to the Company’s knowledge, any
other entity for whose acts or omissions the Company is or may be liable) upon
any property now or previously owned, operated, used or leased by the Company or
any Subsidiary, or upon any other property, which would be a violation of or
give rise to any liability under any applicable law, rule, regulation, order,
judgment, decree or permit, common law provision or other legally binding
standard relating to pollution or protection of human health and the environment
(“Environmental Law”), except for violations and liabilities which, individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.  There has been no disposal, discharge, emission contamination or other
release of any kind at, onto or from any such property or into the environment
surrounding any such property of any Hazardous Substances with respect to which
the Company or any Subsidiary has knowledge, except as could not, individually
or in the aggregate, reasonably be expected to have a Material Adverse
Effect.  There is no pending or, to the best of the Company’s knowledge,
threatened administrative, regulatory or judicial action, claim or notice of
noncompliance or violation, investigation or proceedings relating to any
Environmental Law against the Company or any Subsidiary.  No property of the
Company or any Subsidiary is subject to any Lien under any Environmental
Law.  Except as disclosed in the Pricing Prospectuses and the Prospectuses,
neither the Company nor any Subsidiary is subject to any order, decree,
agreement or other individualized legal requirement related to any Environmental
Law, which, in any case (individually or in the aggregate), could reasonably be
expected to have a Material Adverse Effect.

 
(tt)
In the ordinary course of its business, the Company periodically reviews the
effect of Environmental Laws on the business, operations and properties of the
Company and its Subsidiaries, in the course of which it identifies and evaluates
associated costs and liabilities (including, without limitation, any capital or
operating expenditures required for clean-up, closure or remediation of
properties or compliance with Environmental Laws, or any permit, license or
approval, any related constraints on operating activities and any potential
liabilities to third parties).  On the basis of such review, the Company has
reasonably concluded that such associated costs and liabilities would not,
individually or in the aggregate, have a Material Adverse Effect.

 
(uu)
None of the Company, any Subsidiary or, to the Company’s knowledge, any of its
employees or agents, has at any time during the last five years (i) made any
unlawful contribution to any candidate for non-United States office, or failed
to disclose fully any such contribution in violation of law, or (ii) made any
payment to any federal or state governmental officer or official, or other
person charged with similar public or quasi-public duties, other than payments
required or permitted by the laws of the United States of any jurisdiction
thereof.  The operations of the Company and each Subsidiary are and have been
conducted at all times in compliance with applicable financial record-keeping
and reporting requirements of the Currency and Foreign Transactions Reporting
Act of 1970, as amended, the money laundering statutes of all applicable
jurisdictions, the rules and regulations thereunder and any related or similar
rules, regulations or guidelines issued, administered or enforced by any
governmental agency (collectively, the “Money Laundering Laws”) and no action,
suit or proceeding by or before any court or governmental agency, authority or
body or any arbitrator involving the Company or any Subsidiary with respect to
the Money Laundering Laws is pending or, to the best knowledge of the Company,
threatened.  Neither the Company nor any Subsidiary nor, to the knowledge of the
Company, any director, officer, agent, employee or affiliate of the Company or
any Subsidiary is currently subject to any U.S. sanctions administered by the
Office of Foreign Assets Control of the U.S. Treasury Department (“OFAC”); and
the Company will not directly or indirectly use the proceeds of the Offering, or
lend, contribute or otherwise make available such proceeds to any Subsidiary,
joint venture partner or other person or entity, for the purpose of financing
the activities of any person currently subject to any U.S. sanctions
administered by OFAC.

 
12

--------------------------------------------------------------------------------


 
(vv)
Neither the Company nor any Material Subsidiary (i) is in violation of its
certificate or articles of incorporation, by-laws, certificate of formation,
limited liability company agreement, partnership agreement or other
organizational documents, (ii) is in default under, and no event has occurred
which, with notice or lapse of time or both, would constitute a default under or
result in the creation or imposition of any Lien upon any property or assets of
the Company or any Material Subsidiary pursuant to, any indenture, mortgage,
deed of trust, loan agreement or other agreement or instrument to which it is a
party or by which it is bound or to which any of its property or assets is
subject, or (iii) is in violation of any statute, law, rule, regulation,
ordinance, directive, judgment, decree or order of any judicial, regulatory or
other legal or governmental agency or body, Canadian, U.S. or foreign, except in
any such case for violations or defaults that could not (individually or in the
aggregate) reasonably be expected to have a Material Adverse Effect.

 
(ww)
The Company has complied with the requirements of Rule 433 under the Securities
Act with respect to each Issuer Free Writing Prospectus including, without
limitation, all prospectus delivery, filing, record retention and legending
requirements applicable to any such Issuer Free Writing Prospectus.  The Company
has not (i) distributed any offering material in connection with the Offering
other than the Pricing Prospectuses, the Prospectuses and any Issuer Free
Writing Prospectus set forth on Schedule “C” hereto, or (ii) filed, referred to,
approved, used or authorized the use of any “free writing prospectus” as defined
in Rule 405 under the Securities Act with respect to the Offering, except for
any Issuer Free Writing Prospectus set forth in Schedule “C” hereto and any
electronic road show previously approved by the Agent.

 
(xx)
The Company is a reporting issuer under the securities laws of the Canadian
Qualifying Authorities and is not on the list of defaulting reporting issuers
maintained by such Canadian Qualifying Authorities.

 
(yy)
Computershare Investor Services Inc. at its principal offices in the city of
Vancouver, British Columbia is the duly appointed registrar and transfer agent
of the Company with respect to its common shares and Computershare Trust Company
of Canada is the duly appointed warrant agent with respect to the Warrants under
the Warrant Indenture.

 
(zz)
The minute books and corporate records of the Company and its Material
Subsidiaries are true and correct in all material respects and contain all
minutes of all meetings and all resolutions of the directors (and any committees
of such directors) and shareholders of the Company and its Material Subsidiaries
as at the date hereof and at the Closing Date will contain the minutes of all
meetings and all resolutions of the directors (and any committees of such
directors) and shareholders of the Company and its Material Subsidiaries.

 
13

--------------------------------------------------------------------------------


 
(aaa)
All of the information provided to the Agent or to counsel for the Agent by the
Company and, to the best of its knowledge, by its officers and directors and the
holders of greater than 5% of the Company’s common shares in connection with
letters, filings or other supplemental information provided to the Financial
Industry Regulatory Authority (“FINRA”) pursuant to FINRA Corporate Financing
Rule 5110, is, to the best of the Company’s knowledge true, complete and
correct.

 
(bbb)
Each stock option granted under any stock option plan of the Company or any
Subsidiary (each, a “Stock Plan”) was granted with a per share exercise price no
less than the fair market value per common share on the grant date of such
option, and no such grant involved any “back-dating,” “forward-dating” or
similar practice with respect to the effective date of such grant; each such
option (i) was granted in compliance with applicable law and with the applicable
Stock Plan, (ii) was duly approved by the board of directors (or a duly
authorized committee thereof) of the Company or such Subsidiary, as applicable,
and (iii) has been properly accounted for in the Company’s financial statements
and disclosed, to the extent required, in the Company’s filings or submissions
with the Commission and the Canadian Qualifying Authorities.

 
Any certificate signed by or on behalf of the Company and delivered to the Agent
or to its counsel shall be deemed to be a representation and warranty by the
Company to the Agent as to the matters covered thereby.
 
2.
Representations and Warranties of the Agent.

 
The Agent represents and warrants to, and agrees with, the Company that:
 
(a)
the Agent is, and will remain so, until completion of the Offering,
appropriately registered under applicable Canadian Securities Laws and policies
of the TSX.V and it or its U.S. broker-dealer affiliate is registered under the
United States Securities Exchange Act of 1934, as amended (the “Exchange Act”)
and is a member in good standing with FINRA so as to permit it to lawfully
fulfil its obligations hereunder;

 
(b)
the Agent:

 
 
(i)
has only communicated (or caused to be communicated) and will only communicate
(or cause to be communicated) in or into the United Kingdom an invitation or
inducement to engage in investment activity (within the meaning of section 21 of
the Financial Services and Markets Act 2000 (as amended) (“FSMA”) in connection
with the issue and sale of the Units circumstances in which it may do so without
breach of section 21(1) of the FSMA;

 
 
(ii)
has only offered and will only offer the Units (or cause them to be offered) to
the public in the United Kingdom (within the meaning of section 102B of the
FSMA) in circumstances in which, pursuant to section 86 of the FSMA, it may do
so without an approved prospectus within the meaning of section 85 of the FSMA
having first been made available and, in particular, the Agent has not offered
(or caused to be offered) and will not offer (or cause to be offered) the Units
to more than 99 persons other than “qualified investors” (as defined in section
86(7) of the FSMA); and

 
14

--------------------------------------------------------------------------------


 
(c)
the Agent has full corporate capacity, power and authority to execute this
Agreement and to perform its obligations set out herein and this Agreement is a
legal, valid and binding obligation of the Agent enforceable against the Agent
in accordance with their terms subject to laws relating to creditors’ rights
generally.

 
For the purposes of calculating the number of persons to whom an offer is made
for the purposes of Section 2(b)(iii), an offer made to a person who not acting
as principal is considered to be made to all principals such person.
 
The representations and warranties of the Agent contained in this Agreement
shall be true as of the Closing Date as though they were made at the time of the
closing of the Offering and they shall survive the completion of the
transactions contemplated under this Agreement.
 
3.
Purchase, Sale and Delivery of the Securities.

 
(a)
The Company hereby appoints the Agent as its sole and exclusive agent for the
purpose of selling, in accordance with the terms and conditions hereof, the
Units.  The Agent hereby accepts such agency and agrees to use its best efforts
to sell the Units on said terms and conditions. The appointment of the Agent
hereunder shall terminate upon the Closing Date unless earlier terminated
pursuant to Section 12 hereof.  The Agent represents, warrants and agrees that
it shall comply with all Canadian Securities Laws, the Securities Act, the Rules
and Regulations, the Exchange Act and the rules and regulations of the
Commission thereunder, including Rule 15c2-4 under the Exchange Act, the
policies of the TSX.V and all applicable laws of any other jurisdiction in which
it offers or from which it solicits offers to purchase Units in connection with
the Offering.  The Agent will require all selected dealers making offers in the
United States to comply with Rule 15c2-4 under the Exchange Act.

 
(b)
The Agent (i) shall comply with FINRA Rules 5110 and 2720 and use its
commercially reasonable efforts to obtain the FINRA no objections letter within
30 days hereof, (ii) shall use its commercially reasonable efforts to ensure
that the compensation paid to any member of FINRA or person affiliated with a
member of FINRA shall comply with FINRA Corporate Financing Rule 5110, (iii)
shall use its commercially reasonable efforts to ensure that all participating
FINRA members are aware of their obligations pursuant to FINRA Rules 2730, 2740,
2420 and 2750, (iv) hereby agrees that, pursuant to FINRA Rule 5110(g)(1), the
compensation warrants issued to it pursuant to the offering of the Company in
Canada which closed on June 16, 2010 and any securities issued upon exercise or
conversion thereof shall not be sold during the Offering, or sold, transferred,
assigned, pledged, or hypothecated, or be the subject of any hedging, short
sale, derivative, put, or call transaction that would result in the effective
economic disposition of the compensation warrants or the securities issued upon
exercise or conversion thereof by any person for a period of 180 days
immediately following the date of effectiveness or commencement of sales of the
Offering, and (v) acknowledges that the compensation warrants issued to it
pursuant to the offering of the Company in Canada which closed on June 16, 2010
are exercisable no more than five years from the effective date of the U.S. Base
Prospectus.

 
(c)
On the basis of the representation, warranties, covenants and agreements
contained herein, but subject to the terms and conditions herein set forth, the
Company agrees to issue and to sell the Units to the persons identified by the
Agent at the Offer Price.  It is understood that in no event shall the Agent be
obligated to purchase any Units. The Offering is strictly a “best efforts”
offering.  All Units to be offered and sold in the Offering shall be issued and
sold through the Agent, as agent for the Company, and the Company will not sell
or agree to sell any of the Units otherwise than through the Agent. In the event
the Company or any of its executive officers is contacted directly or indirectly
by prospective purchasers of the Units, the Company will promptly forward the
names of such prospective purchasers to the Agent.

 
15

--------------------------------------------------------------------------------


 
(d)
Payment of the purchase price for and delivery of certificates for the Offered
Shares and Warrants comprising the Units shall be made at the offices of
Stikeman Elliott LLP, or at such other place as shall be agreed upon by the
Agent and the Company, at 6:00 a.m. (Vancouver time) on November 22, 2010, or
such other time and date as the Agent and the Company may agree upon in writing
(such time and date of payment and delivery being herein called the “Closing
Date”).  Payment in respect of the purchase price for the Units sold by the
Agent shall be denominated in United States dollars, and shall be made to the
Company by wire transfers of immediately available funds to a bank account
designated by the Company, against delivery to the Agent of certificates for the
Offered Shares and Warrants.

 
(e)
Certificates for the Offered Shares and Warrants shall be in such denominations
and registered in such names as the Agent may request in writing at least two
business days before the Closing Date.  The Company will permit the Agent to
examine such certificates for delivery at least one full business day prior to
the Closing Date.  At the option of the Agent, delivery of certificates for the
Offered Shares may be made to Agent through the facilities of CDS Clearing and
Depositary Services Inc. for the respective accounts of the Agent.

 
(f)
At the Closing Date the Company shall contemporaneously pay to the Agent the fee
referred to in Section 4 of this Agreement.

 
(g)
The Company acknowledges and agrees that (i) the terms of this Agreement and the
Offering (including the price of the Units and commission with respect to the
Offering) were negotiated at arm’s length between sophisticated parties
represented by counsel; (ii) the Agent’s obligations to the Company in respect
of the Offering are set forth in this Agreement in their entirety and (iii) it
has obtained such legal, tax, accounting and other advice as it deems
appropriate with respect to this Agreement and the transactions contemplated
hereby and any other activities undertaken in connection therewith, and it is
not relying on the Agent with respect to any such matters.

 
4.
Compensation of the Agent.

 
In consideration for its services hereunder, the Company agrees to pay to the
Agent at the Closing Date a fee equal to the amount of US$0.036 (6%) per Unit
sold in the Offering.
 
5.
Payment of Expenses.

 
(a)
Except as set forth in paragraph (b) below, whether or not the transactions
contemplated by this Agreement, the Registration Statement and the Prospectuses
are consummated or this Agreement is terminated, the Company hereby agrees to
pay all costs and expenses incident to the performance of its obligations
hereunder, including (except as expressly stated below in respect of the fees
and disbursements of the Agent’s legal counsel) the following: (i) all expenses
in connection with the preparation, printing and filing of the Registration
Statement, the Base Prospectuses, the Pricing Prospectuses, the Prospectuses,
any Issuer Free Writing Prospectus and any and all amendments and supplements
thereto and the mailing and delivering of copies thereof to the Agent; (ii) the
fees, disbursements and expenses of the Company’s counsel and accountants in
connection with the qualification of the Units under Canadian Securities Laws,
the registration of the Units under the Securities Act and the Offering; (iii)
the cost of producing this Agreement, blue sky survey, closing documents and
other instruments, agreements or documents (including any compilations thereof)
in connection with the Offering; (iv) all expenses in connection with the
qualification of the Securities for offering and sale under United States state
securities, or “blue sky”, laws as provided in Section 6(f) hereof, including
the reasonable fees and disbursements of counsel for the Agent in connection
with such qualification and in connection with any blue sky survey; (v) the
reasonable fees and disbursements of counsel for the Agent and the Company, as
applicable (vi) all fees and expenses in connection with listing the Offered
Shares and Warrant Shares on the TSX.V and Amex; (vii) all travel expenses of
the Company’s officers and employees and any other expense of the Company
incurred in connection with attending or hosting meetings with prospective
purchasers of the Units; and (viii) any transfer taxes incurred in connection
with this Agreement or the Offering.  The Company also will pay or cause to be
paid: (a) the cost of preparing certificates representing the Offered Shares,
Warrants and Warrant Shares; (b) the cost and charges of any transfer agent or
registrar for the Offered Shares; (c) the cost and charges of any warrant agent
with respect to the Warrants; (d) the reasonable costs and expenses of the
Agent, up to a maximum of $35,000, including the reasonable fees and
disbursements of their counsel, up to an aggregate of $30,000, the reasonable
fees and disbursements of any experts or consultants retained by them and other
out of pocket expenses incurred by them in connection with the transactions
contemplated by this Agreement, provided that such fees and expenses were
incurred prior to termination of this Agreement; and (e) all other reasonable
costs and expenses incident to the performance of its obligations hereunder
which are not otherwise specifically provided for in this Section 5.

 
16

--------------------------------------------------------------------------------


 
(b)
The Agent hereby agrees that, if the Offering is not completed according to the
terms of this Agreement, the payment of any compensation or expense
reimbursement by the Company to any FINRA member or person associated with a
FINRA member in connection with the Offering is strictly prohibited, except for
compensation or expense reimbursement negotiated and paid in connection with a
transaction that occurs in lieu of the Offering as a result of the efforts of
any FINRA member or related persons; provided however, that any FINRA member or
persons associated with a FINRA member shall be entitled to reimbursement of
out-of-pocket accountable expenses actually incurred by such FINRA member or
persons associated with such FINRA member in accordance with paragraph (a)
above.

 
6.
Covenants of the Company.  

 
In addition to the other covenants and agreements of the Company contained
herein, the Company further covenants and agrees with the Agent that:
 
(a)
The Company will comply with the Shelf Procedures and the general instructions
of Form S-3 and Rule 424 under the Securities Act.  Prior to the termination of
the Offering, the Company will not file any amendment to the Registration
Statement or supplement or amendment to the Prospectuses unless the Company has
furnished a copy to the Agent and its legal counsel for their review prior to
filing and will not file any such proposed amendment or supplement to which the
Agent reasonably objects.  The Company will cause the Prospectuses, properly
completed, and any supplement thereto to be filed, each in a form approved by
the Agent with the Canadian Qualifying Authorities in accordance with the Shelf
Procedures (in the case of the Canadian Prospectus) and with the Commission
pursuant to Rule 424 under the Securities Act (in the case of the U.S.
Prospectus) within the time period prescribed and will provide evidence
satisfactory to the Agent of such timely filings. The Company will promptly
advise the Agent (1) when the U.S. Prospectus and any supplement thereto shall
have been filed with the Commission pursuant to Rule 424 under the Securities
Act, (2) when the Canadian Prospectus shall have been filed with the Canadian
Qualifying Authorities pursuant to the Shelf Procedures, (3) when, prior to
termination of the Offering, any amendment to the Registration Statement or the
Canadian Prospectus shall have been filed or become effective or a Decision
Document in respect of any such amendment has been issued, as the case may be,
(4) of any request by the Canadian Qualifying Authorities or the Commission for
any amendment of or supplement to the Canadian Prospectus, the Registration
Statement or the U.S. Prospectus, as applicable, or for any additional
information, (5) of the Company’s intention to file, or prepare any supplement
or amendment to, the Registration Statement, the Prospectuses or any Issuer Free
Writing Prospectus, (6) of the time when any amendment to the Canadian
Prospectus has been filed with or receipted by the Reviewing Authority, or of
the filing with or mailing or the delivery to the Commission for filing of any
amendment of or supplement to the Registration Statement or the U.S. Prospectus,
(7) of the issuance by the Canadian Qualifying Authorities or the Commission of
any cease trade order or any stop order suspending the effectiveness of the
Canadian Prospectus or the Registration Statement, as applicable, or any
post-effective amendment thereto, or suspending the use of any Prospectuses or
any Issuer Free Writing Prospectus or, in each case, of the initiation or
threatening of any proceedings therefor, (8) of the receipt of any comments or
communications from the Canadian Qualifying Authorities, the Commission or any
other regulatory authority relating to the Prospectuses, the Registration
Statement, or the listing of the Offered Shares and Warrant Shares on the TSX.V
or Amex, and (9) of the receipt by the Company of any notification with respect
to the suspension of the qualification of the Units for sale in any jurisdiction
or the initiation or threatening of any proceeding for that purpose.  If the
Canadian Qualifying Authorities or the Commission shall propose or enter a cease
trade order or a stop order at any time, the Company will use its reasonable
best efforts to prevent the issuance of any such cease trade order or stop order
and, if issued, to obtain the lifting of such order as soon as possible.

 
17

--------------------------------------------------------------------------------


 
(b)
The Company will prepare and file with the Canadian Qualifying Authorities,
promptly after the date of this Agreement, and in any event no later than 2:00
p.m. (Vancouver time) on the date of this Agreement, and in conformity in all
material respects with applicable Canadian Securities Laws, the Canadian
Prospectus.

 
(c)
The Company will prepare and file with the Commission, promptly after the date
of this Agreement, and in any event no later than 2:00 p.m. (Vancouver time) on
the date of this Agreement, the U.S. Prospectus.

 
(d)
If at any time when a prospectus relating to the Units (or, in lieu thereof, the
notice referred to in Rule 173(a) under the Securities Act) is required to be
delivered under the Securities Act, any event shall have occurred as a result of
which the Pricing Disclosure Package (prior to the availability of the U.S.
Prospectus) or the U.S. Prospectus as then amended or supplemented would, in the
judgment of the Agent or the Company, include an untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances existing
at the time of delivery of such Pricing Disclosure Package or U.S. Prospectus
(or, in lieu thereof, the notice referred to in Rule 173(a) under the Securities
Act) to the purchaser, not misleading, or if to comply with the Securities Act,
the Exchange Act or the Rules and Regulations it shall be necessary at any time
to amend or supplement the Pricing Disclosure Package, the U.S. Prospectus or
the Registration Statement, or to file any document incorporated by reference in
the Registration Statement or the U.S. Prospectus or in any amendment thereof or
supplement thereto, the Company will notify the Agent promptly and prepare and
file with the Canadian Qualifying Authorities and/or the Commission an
appropriate amendment, supplement or document (in form and substance
satisfactory to the Agent) that will correct such statement or omission or
effect such compliance, and will use its best efforts to have any amendment to
the Registration Statement declared effective as soon as possible.

 
18

--------------------------------------------------------------------------------


 
(e)
The Company will not, without the prior consent of the Agent, (i) make any offer
relating to the Units that would constitute a “free writing prospectus” as
defined in Rule 405 under the Securities Act and any electronic road show
previously approved by the Agent, or (ii) file, refer to, approve, use or
authorize the use of any “free writing prospectus” as defined in Rule 405 under
the Securities Act with respect to the Offering.  If at any time any event shall
have occurred as a result of which any Issuer Free Writing Prospectus as then
amended or supplemented would, in the judgment of the Agent or the Company,
conflict with the information in the Registration Statement, the Pricing
Prospectuses or the Prospectuses as then amended or supplemented or would, in
the judgment of the Agent or the Company, include an untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances
existing at the time of delivery to the purchaser, not misleading, or if to
comply with the Securities Act or the Rules and Regulations it shall be
necessary at any time to amend or supplement any Issuer Free Writing Prospectus,
the Company will notify the Agent promptly and, if requested by the Agent,
prepare and furnish without charge to the Agent an appropriate amendment or
supplement (in form and substance satisfactory to the Agent) that will correct
such statement, omission or conflict or effect such compliance.

 
(f)
The Company has complied and will comply in all material respects with the
requirements of Rule 433 with respect to each Issuer Free Writing Prospectus
including, without limitation, all prospectus delivery, filing, record retention
and legending requirements applicable to each such Issuer Free Writing
Prospectus.

 
(g)
The Company will promptly deliver to the Agent conformed copies of the Canadian
Base Prospectus, the Canadian Pricing Prospectus and the Canadian Prospectus,
signed and certified as required by Canadian Securities Laws in the Canadian
Jurisdictions, a copy of any other document required to be filed by the Company
in compliance with Canadian Securities Laws in connection with the Offering, a
conformed copy of the Registration Statement, as initially filed and all
amendments thereto, including all consents and exhibits filed therewith.  The
Company will promptly deliver to the Agent such number of copies of the Pricing
Prospectuses, Prospectuses and the Registration Statement, all amendments of and
supplements to such documents, if any, as the Agent may reasonably
request.  Prior to 9:00 a.m. (Vancouver time) on the business day next
succeeding the date of this Agreement and from time to time thereafter, the
Company will furnish the Agent with copies of the Final Prospectuses in
Vancouver in such quantities as the Agent may reasonably request.

 
(h)
The Company will make generally available to its security holders as soon as
practicable an earnings statement of the Company (which need not be audited)
which will satisfy the provisions of Section 11(a) of the Securities Act and
Rule 158 thereunder.

 
(i)
During a period of 60 days from the Closing Date, the Company will not, without
the prior written consent of the Agent (i) directly or indirectly, offer,
pledge, sell, contract to sell, sell any option or contract to purchase,
purchase any option or contract to sell, grant any option, right or warrant to
purchase or otherwise transfer or dispose of any common shares or any securities
convertible into or exercisable or exchangeable for common shares or file any
registration statement under the Securities Act with respect to any of the
foregoing, (ii) enter into any swap or any other agreement or in respect of the
foregoing, any transaction that transfers, in whole or in part, directly or
indirectly, the economic consequence of ownership of the common shares, whether
any such swap or transaction described in clause (i) or (ii) above is to be
settled by delivery of common shares or such other securities, in cash or
otherwise, or (iii) publicly announce an intention to do any of the foregoing.
The foregoing sentence shall not apply to (A) any common shares issuable upon
exercise of the warrants or other derivative securities of the Company
outstanding on the date hereof, (B) the Offered Shares and Warrants to be issued
pursuant to or in connection with the Offering, the Warrant Shares issuable
pursuant to the exercise of the Warrants, (C) any common shares issued or
options to purchase common shares granted pursuant to existing stock option
plans of the Company referred to in the U.S. Prospectus and the Canadian
Prospectus; and (D) any common shares representing up to 10% of the outstanding
common stock of the Company as of the date hereof in connection with the
acquisition of any business, property or asset that is consistent with the
Company’s business as presently conducted and as described in the Prospectuses.

 
19

--------------------------------------------------------------------------------


 
(j)
The Company will use its commercially reasonable efforts to effect and maintain
the listing of its common shares (or, if the corporation enters into an
amalgamation, arrangement or merger of the corporation with or into any other
corporation or other entity which effects a change of the common shares of the
Company into other shares or an exchange of the common shares of the Company for
other securities (including securities of another entity), such securities) on
the TSX.V and Amex for a period of at least two years from the date of this
Agreement.

 
(k)
The Company will apply the net proceeds from the sale of the Units as set forth
under the caption “Use of Proceeds” in the Prospectuses.

 
(l)
The Company will not take, and will cause its affiliates not to take, directly
or indirectly, any action which constitutes or is designed to cause or result
in, or which could reasonably be expected to constitute, cause or result in, the
stabilization or manipulation of the price of any security to facilitate the
sale or resale of the Offered Shares or the Warrant Shares.

 
(m)
The Company shall use its commercially reasonable efforts during the term of the
Warrants to maintain the effectiveness of one or more registration statements
under the Securities Act covering the issuance and sale of the Warrant Shares,
and shall take such other action as may be commercially reasonable to ensure
that Warrant Shares shall not be subject to restrictions on resale under the
Securities Act by persons that are not affiliates of the Company (provided,
however, that nothing shall prevent the amalgamation, merger or sale of the
Company, including any take-over bid, and any associated delisting or
deregistration or ceasing to be a reporting issuer, provided that, so long as
the Warrants are outstanding and represent a right to acquire securities of the
acquiring company, the acquiring company shall assume the Company’s obligations
under the Warrant Indenture).

 
(n)
The Company shall provide the Agent with a draft of any press release to be
issued in connection with the Offering, and will provide the Agent and its
counsel sufficient time to comment thereon and will accept all reasonable
comments of the Agent and its counsel on such press releases.

 
7.
Conditions of Agent’s Obligations.

 
The obligations of the Agent to the performance of their obligations herein are
subject to the accuracy of the representations and warranties of the Company
herein contained, as of the date hereof and as of the Closing Date, and to the
performance by the Company of all of its obligations hereunder on the Closing
Date including the Agent receiving on the Closing Date:
 
(a)
The Canadian Prospectus shall have been filed with the Canadian Qualifying
Authorities and the U.S. Prospectus shall have been filed with the Commission in
a timely fashion in accordance with Section 6 hereof; no order of any securities
commission, securities regulatory authority or stock exchange in Canada to cease
distribution of the Units under the Canadian Prospectus, as amended or
supplemented, shall have been issued, and no proceedings for such purpose shall
have been instituted or, to the knowledge of the Company, threatened; no stop
order suspending the effectiveness of the Registration Statement or any
post-effective amendment thereto, and no stop order suspending or preventing the
use of the U.S. Pricing Prospectus, the U.S. Prospectus or any Issuer Free
Writing Prospectus, shall have been issued by the Commission and no proceedings
therefor shall have been initiated or threatened by the Commission; all requests
for additional information on the part of the Canadian Qualifying Authorities or
the Commission shall have been complied with to the Agent’s reasonable
satisfaction; and all necessary regulatory or stock exchange approvals in
respect of the Offering shall have been received.

 
20

--------------------------------------------------------------------------------


 
(b)
Not more than 30 days after the date hereof and prior to the Closing Date, FINRA
shall have confirmed that it has no objection with respect to the Offering.

 
(c)
A favourable legal opinion of Stikeman Elliott LLP, Canadian counsel for the
Company addressed to the Agent, in form and substance satisfactory to the Agent,
to the effect set forth in Schedule “A” hereto and to such other matters as may
reasonably be requested by the Agent.

 
(d)
A favourable legal opinion of Dorsey & Whitney LLP, United States counsel for
the Company, addressed to the Agent, in form and substance satisfactory to the
Agent, to the effect set forth in Schedule “B” hereto and to such other matters
as may reasonably be requested by the Agent.

 
(e)
A favourable legal opinion of Nesbitt & Associates LLC, United States counsel to
Company addressed to the Agent, in form and substance satisfactory to the Agent,
as to ownership by the Company of the Spring Valley Property and Pan Property.

 
(f)
A favourable legal opinion of Parr Brown Gee & Loveless addressed to the Agent,
in form and substance satisfactory to the Agent, as to ownership of the Material
Subsidiaries (other than Pan-Nevada Gold Corporation and GEH (B.C.) Holding
Inc.) and their due incorporation or organization, valid existence and good
standing (if such concept is recognized in such jurisdiction) and such other
matters as may reasonably be requested by the Agent.

 
(g)
A certificate of the Chief Executive Officer and Chief Financial Officer of the
Company in form and substance satisfactory to the Agent, as to the accuracy of
the representations and warranties of the Company set forth in Section 1 hereof
as of the date hereof and as of the Closing Date as to the performance by the
Company of all of its obligations hereunder to be performed at or prior to the
Closing Date and as to the matters set forth in subsection (a) of this Section
7.

 
(h)
At the time this Agreement is executed and at the Closing Date, the Agent shall
have received comfort letters, from KPMG LLP, independent chartered accountants
for the Company, dated as of the date of this Agreement and as of the Closing
Date, respectively, and addressed to the Agent, and in form and substance
satisfactory to the Agent and its counsel.

 
(i)
At the Closing Date, a fully executed copy of the warrant indenture (the
“Warrant Indenture”) between the Company and Computershare Trust Company of
Canada providing for the creation and issuance of the Warrants, in form and
substance satisfactory to the Agent and its counsel.

 
(j)
At the Closing Date the Offered Shares and the Warrant Shares shall have been
conditionally approved for listing on the TSX.V and shall be approved for
listing, subject to official notice of issuance, on Amex.

 
21

--------------------------------------------------------------------------------


 
(k)
The Company shall have furnished to the Agent and its counsel with such other
certificates, opinions or other documents as they may have reasonably requested.

 
If any of the conditions specified in this Section 7 shall not have been
fulfilled when and as required by this Agreement, or if any of the certificates,
opinions, written statements or letters furnished to the Agent or to its counsel
pursuant to this Section 7 shall not be satisfactory in form and substance to
the Agent and its counsel, all obligations of the Agent hereunder may be
cancelled by the Agent at, or at any time prior to, the Closing Date. Notice of
such cancellation shall be given to the Company in writing.
 
8.
Indemnification.

 
(a)
The Company covenants and agrees to indemnify and save harmless the Agent and
its respective directors, officers, shareholders and employees and agents
(collectively, the “Agent’s Personnel”) from any and all losses (other than loss
of profits), claims, damages, liabilities, costs or expenses, whether joint or
several, caused or incurred by reason of or in connection with the transactions
contemplated hereby including, without limitation, the following: (i) any untrue
statement or alleged untrue statement of a material fact contained in the
Registration Statement, including all documents incorporated by reference
therein (or contained in the Registration Statement as amended or supplemented
by any post-effective amendment or supplement thereof or thereto by the
Company), or any omission or alleged omission to state a material fact required
to be stated therein or necessary to make the statements therein not
misleading.; (ii) any “misrepresentation” within the meaning of Canadian
Securities Laws or any untrue statement of material fact or alleged untrue
statement of material fact included in the Canadian Preliminary Prospectus, the
U.S. Preliminary Prospectus, the Canadian Prospectus, the U.S. Prospectus, in
any Issuer Free Writing Prospectus or in any prospectus together with any
combination of one or more Issuer Free Writing Prospectuses, or in any materials
or information provided to investors by, or with the approval of, the Company in
connection with the marketing of the Offering, including any roadshow or
investor presentations made to investors by the Company (whether in person or
electronically), or any omission or alleged omission to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading in light of the circumstances in which they were made; (iii) the
omission or alleged omission to state in any certificate of the Company, or of
any officers of the Company delivered hereunder or pursuant hereto, of any
material fact required to be stated therein where such omission or alleged
omission constitutes or is alleged to constitute a misrepresentation;  (iv) any
order made or any inquiry, investigation or proceeding commenced or threatened
by any securities regulatory authority, stock exchange or by any other competent
authority, based upon any misrepresentation or alleged misrepresentation in the
Pricing Prospectuses or the Prospectuses based upon any failure or alleged
failure to comply with Canadian Securities Laws or the applicable securities
laws of the United States (other than any failure or alleged failure to comply
by the Agent) preventing and restricting the trading in or the sale of the
common shares or any of them in the jurisdictions of Canada, the United States,
or any state of the United States; (v) the non-compliance or alleged
non-compliance by the Company with any material requirement of applicable
securities laws, including the Company’s non-compliance with any statutory
requirement to make any document available for inspection; or (vi) the material
breach of any representation, warranty or covenant of the Company contained
herein or the failure of the Company to comply in all material respects with any
of its obligations hereunder, except, with respect to any of the Pricing
Prospectuses or the Prospectuses, insofar as any such loss, claim, damage,
liability, cost or expense arises out of or is based upon any untrue statement
or alleged untrue statement of a material fact contained in, and in conformity
with, information concerning the Agent furnished by the Agent to the Company
expressly for use in, such document, or arises out of or is based upon any
omission or alleged omission to state a material fact in any of the Pricing
Prospectuses or Prospectuses in connection with such information, which material
fact was not contained in such information and which material fact was required
to be stated in such information, or was necessary to make such information not
misleading. The parties hereto agree that such information provided by the Agent
consists solely of the materials referred to in Section 16 hereof.

 
22

--------------------------------------------------------------------------------


 
(b)
The Company shall reimburse the Agent promptly upon demand for any legal or
other expenses reasonably incurred by them in connection with investigating or
defending any such losses, claims, damages, liabilities or actions in respect
thereof, as incurred.

 
(c)
The Company shall not, without the prior written consent of the Agent, which
shall not be unreasonably withheld, settle or compromise or consent to the entry
of any judgment in any pending or threatened claim, action, suit or proceeding
in respect of which indemnification may be sought hereunder (whether or not the
Agent is a party to such claim, action, suit or proceeding), unless such
settlement, compromise or consent includes an unconditional release of the Agent
and of the Agent’s Personnel from all liability arising out of such claim,
action, suit or proceeding and does not include a statement as to, or an
admission of, fault, culpability or any failure to act, by or on behalf of the
Agent or the Agent’s Personnel.

 
Notwithstanding the foregoing, the Company shall not be liable for the
settlement of any claim or action in respect of which indemnity may be sought
hereunder effected without its written consent, which consent shall not be
unreasonably withheld.
 
(d)
If any matter or thing contemplated by this Section 8 shall be asserted against
any party in respect of which indemnification is or might reasonably be
considered to be provided (an “Indemnified Party”), such Indemnified Party will
notify the Company as soon as possible and in any event on a timely basis, of
the nature of such claim, provided, however, that the omission to so notify the
Company shall not relieve the Company from any liability which the Company may
have to any Indemnified Party hereunder unless the Company is materially
prejudiced by such omission. The Company shall be entitled (but not required) to
assume the defence of any suit brought to enforce such claim; provided, however,
that the defence shall be through legal counsel acceptable to the Indemnified
Party, acting reasonably, and that no settlement may be made by the Company or
the Indemnified Party without the prior written consent of the other.

 
(e)
The foregoing indemnity shall not apply to the extent that a court of competent
jurisdiction in a final judgment that has become non-applicable shall determine
that such losses, expenses, claims, damages or liabilities to which the
Indemnified Party may be subject were caused by the fraud, gross negligence,
wilful misconduct or bad faith of an Indemnified Party.

 
(f)
In any such claim, the Indemnified Party shall have the right to retain other
counsel to act on the Indemnified Party’s behalf, provided that the fees and
disbursements of such other counsel reasonably incurred shall be paid by the
Indemnified Party, unless (i) the Company and the Indemnified Party mutually
agree to retain such other counsel or (ii) the named parties to any such claim
(including any third or implicated party) include both the Indemnified Party, on
the one hand, and the Company, on the other hand, and the representation of the
Company and the Indemnified Party by the same counsel would be inappropriate due
to actual or potential conflicting interests, in which event such fees and
disbursements shall be paid by the Company to the extent that they have been
reasonably incurred; provided that in no circumstances shall the Company be
required to pay the fees and disbursements of more than one set of counsel for
all Indemnified Parties.

 
(g)
The Company hereby waives all rights which it may have by statute or common law
to recover contribution from the Agent in respect of losses, claims, costs,
damages, expenses or liabilities which any of them may suffer or incur directly
or indirectly (in this paragraph, “losses”) by reason of or in consequence of a
document containing a misrepresentation; provided, however, that such waiver
shall not apply in respect of losses by reason of or in consequence of any
misrepresentation which is based upon or results from information or statements
furnished by the Agent.

 
23

--------------------------------------------------------------------------------


 
9.
Contribution.

 
If the indemnification provided for herein is for any reason unavailable to or
insufficient to hold harmless an Indemnified Party in respect of any losses,
liabilities, claims, damages or expenses referred to therein, then the Company
shall contribute to the aggregate amount of such losses, liabilities, claims,
damages and expenses incurred by such Indemnified Party (i) in such proportion
as is appropriate to reflect the relative benefits received by the Company on
the one hand and the Agent on the other hand from the Offering or (ii) if the
allocation provided by clause (i) is not permitted by applicable law, in such
proportion as is appropriate to reflect not only the relative benefits referred
to in clause (i) above but also the relative fault of the Company, on the one
hand, and of the Agent, on the other hand, in connection with the statements or
omissions which resulted in such losses, liabilities, claims, damages or
expenses, as well as any other relevant equitable considerations.
 
The relative benefits received by the Company, on the one hand, and the Agent,
on the other hand, in connection with the Offering shall be deemed to be in the
same respective proportions as the total net proceeds from the Offering (before
deducting expenses) received by the Company and the total fee received by the
Agent pursuant to Section 4. The relative fault of the Company, on the one hand,
and the Agent, on the other hand, shall be determined by reference to, among
other things, whether any such untrue or alleged untrue statement of a material
fact or omission or alleged omission to state a material fact relates to
information supplied by the Company or by the Agent and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission.
 
The aggregate amount of losses, liabilities, claims, damages and expenses
incurred by an Indemnified Party and referred to above shall be deemed to
include any legal or other expenses reasonably incurred by such Indemnified
Party in investigating, preparing or defending against any litigation, or any
investigation or proceeding by any governmental agency or body, commenced or
threatened, or any claim whatsoever based upon any such untrue or alleged untrue
statement or omission or alleged omission.
 
Notwithstanding the foregoing provisions, the Agent shall not be required to
contribute any amount in excess of the aggregate fees actually received by the
Agent from the Company.
 
No person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Securities Act) or a misrepresentation, as defined in Canadian
Securities Laws, that is fraudulent shall be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation.
 
The rights of contribution provided herein shall be in addition to and not in
derogation of any right to contribute which the Agent may have by statute or
otherwise.
 
10.
Severability.

 
If any provision of Sections 8 and 9 is determined to be void or unenforceable
in whole or in part, it shall be deemed not to affect or impair the validity of
any other provision of this Agreement and such void or unenforceable provision
shall be severable from this Agreement.
 
24

--------------------------------------------------------------------------------


 
11.
Survival of Representations and Agreements.

 
All warranties, representations, covenants and agreements herein contained or
contained in any documents submitted pursuant to this Agreement and in
connection with the transaction herein contemplated shall survive the purchase
and sale of the Units and continue in full force and effect for the benefit of
the Agent for a period the two years following the Closing Date and shall not be
limited or prejudiced by any investigation made by or on behalf of the Agent in
connection with the purchase and sale of the Units or the preparation of the
Base Prospectuses, Pricing Prospectuses, Prospectuses or otherwise. This
Agreement shall constitute the entire agreement with respect to the Offering
among the parties and supersedes any other previous agreement between the
parties with respect to the Offering.
 
12.
Effective Date of Agreement; Termination.

 
(a)
This Agreement shall become effective when the parties hereto have executed and
delivered this Agreement.

 
(b)
The Agent shall have the right to terminate this Agreement at any time prior to
the Closing Date, by notice in writing to the Company, if, at or after the
Applicable Time:

 
 
(i)
there shall have occurred any material change or change in any material fact, or
there shall be discovered any previously undisclosed material change or material
fact which was required to be disclosed in the Prospectuses or otherwise, which,
in each case, in the reasonable opinion of the Agent, has or would be expected
to have a material adverse effect on the market price or value of any of the
securities of the Company, including, without limitation, the Units;

 
 
(ii)
any inquiry, action, suit, proceeding or investigation (whether formal or
informal) in relation to the Company or any of the directors, officers or
principal shareholders of the Company (including matters of regulatory
transgression or unlawful conduct), is commenced, announced or threatened or any
order made by any federal, provincial, state, municipal or other governmental
department, commission, board, bureau, agency or instrumentality including,
without limitation, the TSX.V and Amex or any securities regulatory authority,
or any law or regulation is enacted or changed which, in any such case, in the
opinion of the Agent, acting reasonably, operates to prevent or restrict the
trading of the common shares of the Company or any other securities of the
Company or materially and adversely affects or will materially and adversely
affect the market price or value of the common shares or any other securities of
the Company;

 
 
(iii)
trading in the Company’s common shares shall have been suspended by the
Commission, the Canadian Qualifying Authorities, the TSX.V or Amex, or trading
in securities generally on the TSX.V or Amex shall have been suspended or been
made subject to material limitations, or minimum or maximum prices for trading
shall have been fixed, or maximum ranges for prices for securities shall have
been required, on the TSX.V or Amex or by order of the Commission or any other
governmental authority having jurisdiction;

 
 
(iv)
the state of the financial markets is such that, in the sole opinion of the
Agent, the Units cannot be profitably marketed;

 
 
(v)
the Company is in breach of any material term of this Agreement;

 
25

--------------------------------------------------------------------------------


 
 
(vi)
the Agent determines that any of the representations or warranties made by the
Company in this Agreement are false or have become false;

 
 
(vii)
if there is a failure by the Company, or otherwise, of the satisfaction of any
of the conditions precedent set out in this Agreement;

 
 
(viii)
the Agent is not satisfied with the results of its due diligence of the Company
prior to the Closing Date, acting reasonably; or

 
 
(ix)
there is a catastrophe of national or international consequence or an event,
accident, governmental law or regulation or other occurrence of any nature
which, in the opinion of the Agent, seriously affects or will seriously affect
the financial markets, or the business of the Company on a consolidated basis,
or the ability of the Agent to perform its obligations under this Agreement, or
a purchaser’s decision to purchase the Units.

 
13.           Notices.  Any notice under this Agreement will be given in writing
and must be delivered, sent by facsimile transmission or mailed by prepaid post
and addressed to the party to which notice is to be given at the address
indicated below, or at another address designated by the party in writing.
 
if to the Company:
if to the Agent:
    Midway Gold Corp. Haywood Securities Inc. 600 Lola Street, Suite 10 2000-400
Burrard Street Helena, Montana 59601 Vancouver, BC V6C 3A6     Attention:
Daniel Wolfus Attention: Kevin Campbell Facsimile: (406) 475-9596 Facsimile:
(604) 697-7495         with a copy to: with a copy to:     Stikeman Elliott LLP
Blake, Cassels & Graydon LLP Suite 1700, 666 Burrard Street Suite 2600, 595
Burrard Street Vancouver, BC V6C 2X8 Vancouver BC  V7X 1L3     Attention: John
Anderson Attention: Bob Wooder Facsimile: (604) 681-1825 Facsimile: (604)
631-3309

 
If notice is sent by facsimile transmission or is delivered, it will be deemed
to have been given at the time of transmission or delivery.  If notice is
mailed, it will be deemed to have been received 48 hours following the date of
mailing of the notice.  If there is an interruption in normal mail service due
to strike, labour unrest or other cause at or prior to the time a notice is
mailed the notice will be sent by facsimile transmission or will be delivered.
 
14.
Governing Law.

 
This Agreement shall be governed by and construed in accordance with the laws of
the Province of British Columbia and the laws of Canada applicable therein.
 
15.
No Fiduciary Relationship.

 
The Company hereby acknowledges that the Agent is acting solely as agent in
connection with the Offering contemplated hereby.  The Company further
acknowledges that the Agent is acting pursuant to a contractual relationship
created solely by this Agreement entered into on an arm’s length basis, and in
no event do the parties intend that the Agent act or be responsible as a
fiduciary to the Company, its management, shareholders or creditors or any other
person in connection with any activity that the Agent may undertake or have
undertaken in furtherance of the Offering, either before or after the date
hereof.  The Agent hereby expressly disclaims any fiduciary or similar
obligations to the Company, either in connection with the transactions
contemplated by this Agreement or any matters leading up to such transactions,
and the Company hereby confirms its understanding and agreement to that
effect.  The Company and the Agent agree that they are each responsible for
making their own independent judgments with respect to any such transactions and
that any opinions or views expressed by the Agent to the Company regarding such
transactions, including, but not limited to, any opinions or views with respect
to the price or market for the Company’s securities, do not constitute advice or
recommendations to the Company.  The Company and the Agent agree that the Agent
is acting as agent and not a fiduciary of the Company and the Agent has not
assumed, nor will assume, any advisory responsibility in favour of the Company
with respect to the transactions contemplated hereby or the process leading
thereto (irrespective of whether the Agent has advised or is currently advising
the Company on other matters).  The Company hereby waives and releases, to the
fullest extent permitted by law, any claims that the Company may have against
the Agent with respect to any breach or alleged breach of any fiduciary,
advisory or similar duty to the Company in connection with the transactions
contemplated by this Agreement or any matters leading up to such transactions.
 
26

--------------------------------------------------------------------------------


 
16.
Agent Information.

 
The parties hereto acknowledge and agree that, for the purposes of this
Agreement, the information provided by or on behalf of the Agent consists solely
of the name of the Agent contained on the cover of the Pricing Prospectuses and
the Prospectuses.
 
17.
Currency

 
Except as otherwise indicated, all amount expressed herein in terms of money
refer to lawful currency of Canada and all payments to be made hereunder shall
be made in such currency.  References to “US$” are references to United States
dollars.
 
18.
Headings.

 
The headings herein are inserted for convenience of reference only and are not
intended to be part of, or to affect the meaning or interpretation of, this
Agreement.
 
19.
Time is of the Essence.

 
Time shall be of the essence of this Agreement.  As used herein, the term
“business day” shall mean any day other than a Saturday, Sunday or statutory or
civic holiday in the city of Vancouver, British Columbia or Toronto, Ontario.
 
11.
Counterparts.

 
This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original, but all such counterparts shall together
constitute one and the same instrument. Delivery of a signed counterpart of this
Agreement by facsimile transmission shall constitute valid and sufficient
delivery thereof.
 
[signature page follows]
 
27

--------------------------------------------------------------------------------


 
If the foregoing correctly sets forth your understanding, please so indicate in
the space provided below for that purpose, whereupon this agreement shall
constitute a binding agreement among us.
 
 

  Very truly yours,


HAYWOOD SECURITIES INC.
            By:      
Name:
Kevin Campbell
   
Title:
Managing Director, Investment Banking

 
Accepted as of the date first above written
 
MIDWAY GOLD CORP.
 
 

By:        
Name:
Kenneth Brunk
   
Title:
President and Chief Operating Officer
 




--------------------------------------------------------------------------------


 
EXHIBIT A
 
Material Subsidiaries
 
Name of Subsidiary
Jurisdiction
   
MGC Resources Inc.
Nevada
MGC Properties Inc.
Nevada
Pan-Nevada Gold Corporation
British Columbia
GEH (B.C.) Holding Inc.
British Columbia
GEH (U.S.) Holding Inc.
Nevada
Golden Eagle Holding Inc.
Washington




--------------------------------------------------------------------------------


 
Schedule “A”
 
Form of Opinion of Stikeman Elliott LLP
 
1.
Each of the Company, Pan-Nevada Gold Corporation (“PNG”) and GEH (B.C.) Holding
Inc. (“GEH”) is a corporation incorporated and existing and in good standing
under the laws of the Province of British Columbia.

 
2.
All of the issued and outstanding shares of GEH and PNG are registered in the
name of the Company.

 
3.
The Company has all requisite corporate capacity, power and authority under the
laws of the Province of British Columbia to carry on its business as now
conducted by it and to own its properties and assets, in each case, as described
in the Prospectus.

 
4.
The Company has all necessary corporate power to enter into and perform its
obligations under the Agency Agreement and the Warrant Indenture.

 
5.
Each of the Agency Agreement and the Warrant Indenture has been duly authorized,
executed and delivered by the Company as a matter of corporate law in compliance
with the laws of the Province of British Columbia and constitutes a legal, valid
and binding agreement of the Company enforceable against it in accordance with
its respective terms under with the laws of the Province of British Columbia.

 
6.
The execution and delivery of and performance by the Company of the Agency
Agreement and the Warrant Indenture and compliance by the Company with its
obligations under the Agency Agreement and the Warrant Indenture does not and
will not, whether with or without the giving of notice or lapse of time or both,
result in any violation of:

 
 
(a)
any law of general application in the Canadian Jurisdictions;

 
 
(b)
the Notice of Articles or Articles of the Company; or

 
 
(c)
any resolutions of the board of directors (or any committee thereof) of the
Company relating to the Offering and attached to the Officer’s Certificate.

 
7.
All necessary corporate action has been taken by the Company to authorize the
filings of each of the Canadian Final Base Shelf Prospectus and the Final
Canadian Prospectus Supplement with the Securities Commissions.

 
8.
All necessary corporate action has been taken by the Company to authorize the
filing of the Company’s prospectus dated May 6, 2010 and the US Prospectus
Supplement relating to the Offering dated November [●], 2010 with the
Commission.

 
9.
Subject to receipt of payment in full for them, the Offered Shares will be
validly issued as fully paid and non-assessable shares in the capital of the
Company.

 
10.
All necessary corporate action has been taken by the Company to authorize the
creation and issue of the Warrants.

 
A-1

--------------------------------------------------------------------------------


 
11.
The reservation and issuance of the Warrant Shares in accordance with the terms
of the Warrant Indenture has been authorized by all necessary corporate action
on the part of the Company and, upon the due and proper exercise of the Warrants
in accordance with the terms of the Warrant Indenture, the Warrant Shares will
be issued as fully paid and non-assessable shares in the capital of the Company.

 
12.
The form of certificate used to evidence each of the Offered Shares has been
approved and adopted by the Company and complies in all material respects with
(i) applicable statutory requirements, (ii) any applicable requirements of the
articles of the Company, and (iii) the applicable requirements of the TSX.V for
such certificates.

 
13.
The authorized capital of the Company consists of an unlimited number of Common
Shares without par value.  The statements in the Prospectus under the heading
“Description of Share Capital – Common Shares” fairly summarize such legal
matters in all material respects.  The attributes and characteristics of the
Offered Shares, the Warrant Shares and the Warrants conform in all material
respects to the attributes and characteristics thereof described in the
Prospectus.

 
14.
The statements in the Prospectus under the heading “Eligibility for Investment”
and Certain Canadian Federal Income Tax Considerations” fairly summarize such
legal matters in all material respects.

 
15.
All necessary documents have been filed, all necessary proceedings have been
taken and all necessary authorizations, approvals, permits, consents and orders
have been obtained in each case under the Applicable Canadian Securities Laws of
each of the Canadian Jurisdictions to qualify the distribution of the Offered
Shares and the Warrants to the public in each of the Canadian Jurisdictions
through registrants registered under the Applicable Canadian Securities Laws
(including related and applicable regulations and rules) of the Canadian
Jurisdictions who have complied with the applicable provisions of such
Applicable Canadian Securities Laws.

 
16.
The issue, sale and delivery by the Company of the Warrant Shares, when issued
in accordance with the terms and conditions of the Warrants will be exempt from,
or is not subject to, the prospectus requirements of the Applicable Canadian
Securities Laws in the Canadian Jurisdictions and no prospectus or other
documents are required to be filed, proceeding taken, or approvals, permits,
consents or authorizations obtained under such Applicable Canadian Securities
Laws in the Canadian Jurisdictions in respect of such distribution, other than
such as have been filed, taken or obtained.

 
17.
The first trade of the Warrant Shares issuable upon the exercise of the Warrants
will be exempt from, or will not be subject to, the prospectus requirements of
the Applicable Canadian Securities Laws of the Canadian Jurisdictions and no
filing, proceeding or approval will need to be made, taken or obtained by the
Company under such Applicable Canadian Securities Laws in connection with such
trade, provided that the trade is not a “control distribution”, as such term is
defined in National Instrument 45-102 – Resale of Securities.

 
18.
The Company is a “reporting issuer” under Applicable Canadian Securities Laws of
each Canadian Jurisdiction that recognizes the concept of reporting issuer and
is not on the list of defaulting reporting issuers maintained under Applicable
Canadian Securities Laws in such provinces, if any.

 
19.
The TSX.V has conditionally approved the listing of all of the Offered Shares
and the Warrant Shares, subject to the satisfaction by the Company of the
conditions set forth in the Conditional Listing Letter.

 
A-2

--------------------------------------------------------------------------------


 
Schedule “B”
 
Form of Dorsey & Whitney LLP
 
1.
To such counsel’s knowledge, and other than as set forth in the U.S. Preliminary
Prospectus and the U.S. Prospectus, there are no judicial, regulatory or other
legal or governmental proceedings pending by or before any court or governmental
agency, authority or body to which the Company is a party or of which any
property of the Company is the subject which, if determined adversely to the
Company, would individually or in the aggregate have a Material Adverse Effect;
and, to the best of our knowledge, no such proceedings are threatened or
contemplated.

 
2.
The issuance and sale of the Units by the Company, the compliance by the Company
with all of the provisions of the Agency Agreement and the performance by the
Company of its obligations thereunder will not violate Applicable Law or any
judgment, order or decree of any court or arbitrator known to such counsel.  For
purposes of this letter, the term “Applicable Law” means those laws, rules and
regulations of the federal government of the United States of America which in
such counsel’s experience are normally applicable to the transactions of the
type contemplated by the Agency Agreement, except that, “Applicable Law” does
not include the anti-fraud provisions of the securities laws of any applicable
jurisdiction or any state securities or Blue Sky laws of the various states.

 
3.
No consent, approval, authorization or order of, or filing, registration or
qualification with, any Governmental Authority, is required by the Company under
any Applicable Law for the issuance or sale of the Units or the performance by
the Company of its obligations under the Agency Agreement except for (1) such as
may be required under state securities or blue sky laws in connection with the
offer and sale of the Units, Shares, Warrants and Warrant Shares (as to which we
express no opinion) and (2) such as have been made or obtained under the
Securities Act.  For purposes of this letter, the term “Governmental Authority”
means any executive, legislative, judicial, administrative or regulatory body of
the federal government of the United States of America.

 
4.
The Registration Statement, the U.S. Preliminary Prospectus and the U.S.
Prospectus, and each amendment or supplement thereto (except for the financial
statements, financial statement schedules and other financial data included
therein or omitted therefrom as to which we express no opinion), as of their
respective effective or issue dates, comply as to form in all material respects
with the requirements of the U.S. Securities Act and the rules and regulations
thereunder.

 
5.
The documents incorporated by reference into the Registration Statement, the
U.S. Preliminary Prospectus and the U.S. Prospectus (except for the financial
statements, financial statement schedules and other financial data included
therein or omitted therefrom as to which we express no opinion) when they were
filed with the Commission, complied as to form in all material respects with the
requirements of the U.S. Exchange Act and the rules and regulations thereunder.

 
6.
The statements included in the U.S. Preliminary Prospectus Supplement and the
U.S. Prospectus Supplement under the heading “Certain United States Federal
Income Tax Considerations” insofar as such statements summarize legal matters
discussed therein, are accurate and fair summaries of such legal matters in all
material respects.

 
7.
The Company is not and, after giving effect to the Offering, and the application
of their proceeds as described in the U.S. Prospectus under the heading “Use of
proceeds,” will not be required to be registered as an investment company under
the Investment Company Act of 1940, as amended, and the rules and regulations of
the Commission promulgated thereunder.

 
B-1

--------------------------------------------------------------------------------


 
Schedule “C”
 
Pricing Terms included in the Disclosure Package
 
Number of Units:
6,660,000
   
Public Offering Price per Unit
US$0.60
   
Agent commission per Unit:
US$0.036 per Unit (6%)
   
Date of Delivery of Units:
On or about November 22, 2010

 
Issuer Free Writing Prospectuses
 
Canadian Preliminary Prospectus Supplement
 
C-1

--------------------------------------------------------------------------------

